UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
SAVEENE CORP.,
                                                                          Case No. 1:21-00399-LGS
                                            Plaintiff,

         -against-

ERNEST B. REMO, AMERICAN DIVERSIFIED
HOLDINGS CORP., ACTION STOCK TRANSFER
CORP., and OTC MARKETS GROUP INC.,

                                             Defendants.
----------------------------------------------------------------------X

                                      NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Anthony D. Green (AG 0227) hereby appears in this

action as attorney for Defendant Action Stock Transfer Corp. Please serve all notices and other

papers in this action upon the undersigned.

Dated:     March 29, 2021                                     WINGET, SPADAFORA
           New York, New York                                  & SCHWARTZBERG, LLP

                                                              /s/ Anthony D. Green
                                                              Anthony D. Green, Esq. (AG 0227)
                                                              45 Broadway, 32nd Floor
                                                              New York, NY 10006
                                                              Tel: (212) 221-6900
                                                              Fax: (212) 221-6989
                                                              green.a@wssllp.com
                                                              Attorneys for Defendant Action
                                                              Stock Transfer Corp.




                                                         1
                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was filed electronically on March 26, 2021.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

Dated:    March 26, 2021
          New York, New York                           /s/ Anthony D. Green
                                                       Anthony D. Green (AG 0227)




                                                  2
